Citation Nr: 0825892	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-00 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Charleston, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred during a period of hospitalization at the Medical 
University Hospital of South Carolina from June 4, 2001 to 
July 18, 2001.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from June 1959 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Charleston, 
South Carolina.           

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim of entitlement to 
reimbursement of medical expenses.  38 C.F.R. § 19.9 (2007).

In this case, the veteran is service-connected for a low back 
disability, rated as 60 percent disabling, effective from 
November 23, 1992.  The veteran is also in receipt of a total 
disability evaluation based on individual unemployability 
(TDIU), effective from February 20, 1998.  See 38 C.F.R. 
§§ 3.340, 3.321, 4.16(a).    

The veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred during a period of 
hospitalization at the Medical University Hospital of South 
Carolina from June 4, 2001 to July 18, 2001.  Private medical 
records from the aforementioned private facility show that on 
June 4, 2001, the veteran was admitted after he was involved 
in an automobile accident.  Upon admission, it was noted that 
the veteran had lacerations at the left cheek.  A 
computerized tomography (CT) scan and an x-ray revealed a 
torn left hemopneumothorax with herniation of the bowel and a 
fractured left humeral head.  Rib fractures on the veteran's 
left hemithorax were also apparent.  On June 28, 2001, the 
veteran underwent a tracheotomy and was placed on a 
ventilator and given antibiotics.  The veteran improved and 
chest tubes were removed on the 4th of July and he was 
finally weaned from the ventilator by July 8, 2001.  On July 
18, 2001, the veteran was discharged to a rehabilitation 
center.      

In a decision letter from the Charleston VAMC, dated in 
February 2003, the Charleston VAMC stated that the veteran's 
claim for authorization of care and payment had been 
approved, authorized up until the point the medical condition 
had stabilized.  The VAMC noted that the amount claimed for 
the whole period of the veteran's hospitalization from June 
4, 2001 to July 18, 2001, was $192,840.00.  The VAMC 
indicated that they had authorized payment in the calculated 
amount of $78,383.55 for the period of time from June 4, 2001 
to June 24, 2001.  According to the VAMC, since the medical 
condition had stabilized and VA facilities were feasibly 
available for care, the veteran could have been transferred 
to a VA medical center and as such, payment or reimbursement 
was warranted only for care up to the date of stabilization, 
which was June 24, 2001. 

The Board observes that VA payment or reimbursement of the 
cost of emergency treatment at a non-VA facility covers only 
medical emergencies, and those emergencies last only until 
the time the veteran becomes stabilized.  38 C.F.R. § 
17.1002(d) (2007).  The term stabilized means that no 
material deterioration of the emergency medical condition is 
likely, within reasonable medical probability, to occur if 
the veteran is discharged or transferred to a VA or other 
Federal facility.  38 C.F.R. § 17.1001(d) (2007).  In light 
of the above, the Board finds that the basis for the RO's 
determination that June 24, 2001, was the date of the 
veteran's stabilization is not clear.  Upon a review of the 
private medical records from the Medical University Hospital 
of South Carolina, the Board is unable to identify any 
records dated on June 24, 2001, and as such, it is unclear as 
to how the VAMC arrived at that date as reflecting the 
veteran's stabilization, particularly as it is apparent that 
the veteran was still on a ventilator at that time.  The 
Board further observes that there may be additional records 
from the Medical University Hospital of South Carolina that 
have not yet been associated with the claims file.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, the Board notes that in the February 2003 
decision letter, in regard to the amount claimed 
($192,840.00) and the amount approved ($78,383.55), the VAMC 
referred to a "suspension," and noted that the charge 
"exceeded the maximum amount payable in accordance with VA 
policy".  Thus, it appears that the amount claimed by the 
veteran exceeded the maximum amount payable but there is no 
citation to the authority (i.e., law, regulation or rule) 
that the VAMC relied upon in determining the maximum amount 
payable to the veteran under the circumstances of his claim.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).

In view of the foregoing, the Board must defer appellate 
review of the claim pending completion of the development 
summarized below, which is necessary in order to fairly and 
accurately decide the veteran's claim.

Thus, this case is REMANDED for the following action:

1.  The AMC/VAMC should make efforts to 
determine whether there are additional 
records from the Medical University 
Hospital of South Carolina which pertain 
to the veteran's hospitalization from June 
4, 2001 to July 18, 2001.  If additional 
records are identified, the AMC/VAMC 
should obtain such records and associate 
them with the claims file.  

2.  The VAMC should provide the veteran 
and the Board the rationale for the 
determination that the medical emergency 
which necessitated the veteran's 
hospitalization between June 4, 2001 and 
July 18, 2001, ended on June 24, 2001, as 
opposed to a later date.  In doing so, the 
VAMC must cite the authority and/or 
medical evidence it relied upon in 
choosing the date of June 24, 2001 and 
address each of the criteria as set forth 
in 38 C.F.R. §17.1002.  In so doing, the 
VAMC must explain why the amount claimed 
by the veteran exceeded the maximum amount 
payable under VA policy.  Specifically, 
the VAMC must state what is the maximum 
amount payable to the veteran under the 
circumstances of his case and, as noted 
above, cite the legal authority for the 
cap in the benefit sought.  

3.  Thereafter, the VAMC must readjudicate 
the issue on appeal, based on all of the 
evidence presented, and all governing 
legal criteria.  If the benefit sought on 
appeal continues to be denied, the veteran 
and his representative must be furnished 
with a supplemental statement of the case 
as to all evidence considered and all 
relevant legal authority for the continued 
denial.  The veteran must then be afforded 
a reasonable period in which to reply.  
Thereafter, the case should be returned to 
the Board in accordance with established 
procedures for the processing of appeal.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

